Citation Nr: 1512230	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-18 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent prior to December 7, 2010, for migraine headaches. 

2.  Entitlement to a disability rating greater than 50 percent from December 7, 2010, for migraine headaches. 

3.  Entitlement to an initial disability rating greater than 10 percent for left knee patellofemoral chondromalacia with degenerative arthritis. 

4.  Entitlement to an initial disability rating greater than 10 percent for right knee patellofemoral chondromalacia with degenerative arthritis. 

5.  Entitlement to a separate disability rating greater than 10 percent for right knee limited extension. 

6.  Entitlement to a separate disability rating greater than 10 percent for left knee laxity and instability of the anterior cruciate ligaments, to include whether the reduction of the rating for this disability from 10 percent to 0 percent, effective from March 1, 2014, was proper.  

7.  Entitlement to a separate disability rating greater than 10 percent for right knee laxity and instability of the anterior cruciate ligaments, to include whether the reduction of the rating for this disability from 10 percent to 0 percent, effective from March 1, 2014, was proper.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to December 1984.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the issues of entitlement to service connection for migraine headaches and a bilateral knee disorder were granted in a September 2011 Board decision.      

In a January 2014 rating decision, the RO granted service connection and a separate evaluation of 10 percent for right knee limited extension effective from November 25, 2013.  As this determination does not constitute a full grant of the benefits sought, the issues of increased ratings for the knees are before the Board for further appellate proceedings.  See generally AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's migraines are manifested by migraine with very frequently completely prostrating and prolonged attacks of head pain, light and sound sensitivity, productive of severe economic inadaptability.  

2.  For the entire period on appeal, the Veteran's left knee patellofemoral chondromalacia with degenerative arthritis is manifested by pain, limited range of motion, stiffness, grinding, swelling, popping, weakness, fatigability, instability of station, and arthritis shown by x-ray findings, but not by recurrent subluxation, limitation of extension, limitation of flexion of 60 degrees or worse, or ankylosis.

3.  For the entire period on appeal, the Veteran's right knee patellofemoral chondromalacia with degenerative arthritis is manifested by pain, limited range of motion, stiffness, grinding, swelling, popping, weakness, fatigability, instability of station, and arthritis shown by x-ray findings, but not by recurrent subluxation, limitation of flexion of 60 degrees or worse, or ankylosis.

4.  From November 25, 2013, the Veteran's right knee disability is manifested by extension at most limited to 10 degrees, but not by limitation of extension of 15 degrees or worse.  

5.  On October 29, 2009, the Veteran's left knee disability was manifested by left knee laxity and instability of the anterior cruciate ligaments that was no worse than slight.

6.  On and prior to October 29, 2009, the Veteran's right knee disability was manifested by right knee laxity and instability of the anterior cruciate ligaments that was no worse than slight.

7.  In a December 2013 rating decision, with notice of such decision in January 2013, the RO reduced each separate rating for left and right knee laxity and instability of the anterior cruciate ligaments from 10 percent to 0 percent, effective from March 1, 2014.
 
8.  The medical evidence shows an improvement after October 29, 2009, in the Veteran's bilateral knee laxity and instability of the anterior cruciate ligaments and his ability to function under the ordinary conditions of life and work.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial disability rating of 50 percent, but no higher, prior to December 7, 2010, for migraines have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2014).

2.  The criteria for a disability rating greater 50 percent from December 7, 2010, for migraines, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2014).



3.  During the entire period on appeal, the criteria for a disability rating greater than 10 percent for the Veteran's left knee patellofemoral chondromalacia with degenerative arthritis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 (2014).

4.  During the entire period on appeal, the criteria for a disability rating greater than 10 percent for the Veteran's right knee patellofemoral chondromalacia with degenerative arthritis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 (2014).

5.  The criteria for a separate disability rating greater than 10 percent for the Veteran's right knee limited extension have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 (2014).

6.  The criteria for a separate disability rating greater than 10 percent for left knee laxity and instability of the anterior cruciate ligaments have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 (2014).

7.  Prior to October 29, 2009, the criteria for a separate disability rating of 10 percent, but no higher, for the right knee laxity and instability of the anterior cruciate ligaments have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 (2014).




8.  From October 29, 2009 to March 1, 2014, the criteria for a separate disability rating greater than 10 percent for right knee laxity and instability of the anterior cruciate ligaments have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 (2014).  

9.  The reduction of the disability rating for left and right knee laxity and instability of the anterior cruciate ligaments from 10 percent to 0 percent effective on March 1, 2014, was proper. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.85 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Regarding the Veteran's claims for increased ratings, VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran received pre-adjudication VCAA notice by letters in March 2000, January 2001, and March 2001, in which the Veteran was notified as to the evidence necessary to support the underlying claims for entitlement to service connection for migraines and for a bilateral knee disability, and the Veteran was informed of the manner with which VA determines disability ratings and effective dates.  Because entitlement to service connection for migraines and for bilateral knee disorders have been granted and effective dates have been assigned for each disability, the purpose for serving notice has been fulfilled and further VCAA notice as to the increased rating claims is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, service personnel records, post-service treatment records, records pertaining to disability claims from the Social Security Administration, and lay statements have been associated with the record.  

Additionally, regarding migraines, the Veteran was afforded VA examinations during the appeal period in September 2006, October 2009, December 2010, and January 2013.  The examiners conducted examinations and provided sufficient information regarding the Veteran's migraine headaches manifestations, such that the Board can render an informed determination.  The Board finds that the examinations are adequate for rating purposes.  

Also, regarding the bilateral knee disability, the Veteran was afforded VA examinations during the appeal period in August 2003, September 2006, October 2009, December 2010, January 2013, and November 2013.  The examiners conducted examinations and provided sufficient information regarding the Veteran's knee disability manifestations, such that the Board can render an informed determination.  The Board finds that the examinations are adequate for rating purposes.  

Because there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Increased Ratings

The Veteran contends that the current ratings for his migraines and bilateral knee disabilities do not accurately depict the severity of his disabilities.  See June 2012 and November 2012 notice of disagreements.  

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Terms such as "frequent," "slight," "moderate," and "severe" are not defined in the regulations.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of the terms "frequent," "slight," "moderate," and "severe" by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Migraines

The Veteran's service-connected migraines are rated at 30 percent disabling prior to December 7, 2010, and at 50 percent disabling from December 7, 2010, under 38 C.F.R. § 4.124a, DC 8100.  The Veteran contends that the ratings do not accurately depict the severity of his disability.  

As discussed below, the Board is granting an increased rating for the period prior to December 7, 2010, and is denying an increased rating for the period after December 7, 2010.  Hence, the Board finds that the objective evidence shows that different ratings are not warranted for each of these periods.  As such, the staged rating periods assigned by the RO are not appropriate in this case.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under DC 8100, a 30 percent disability rating is warranted for migraines with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent disability rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 50 percent rating is the maximum rating provided under Diagnostic Code 8100.

Governing caselaw and regulations have not defined "prostrating."  For reference, the Board notes that "prostration" is defined as "extreme exhaustion or powerlessness."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32d. ed. 2012).

In a February 2001 VA treatment record, the Veteran complained of occasional headaches.  In the April 2003 RO hearing transcript at p. 3, the Veteran reported that when he has headaches, he has to lie down and take medication.  He stated that these headaches have interfered with his employment.  

In a February 2005 lay statement, T. H. stated that the Veteran has always complained about bad headaches since she has known him in 1997.  T. H. reported that the Veteran would not be able to stand up, and he would hold on to something or try to sit down quickly.  T. H. stated that the Veteran's headaches were so bad sometimes that he sometimes could not eat or sleep. 

In a June 2006 private neurology note, Dr. W. C. notes that the Veteran gave a history of having frequent headaches since service.  

On VA general medical examination in September 2006, the Veteran reported that he has headaches 2 or 3 times per week, and that they last all day.  He is noted as being photophobic but said that he still keeps the light on at night because he is somewhat afraid of the dark.  He is noted as having no nausea or vomiting, focal weakness, or numbness.  The Veteran takes medications for his symptoms.  He reported that when he gets these headaches, he is "laid up generally for most of the day and cannot do anything."  The Veteran was diagnosed with migraine headaches without visual aura.   

In a June 2008 private neurology note, Dr. W. C. noted that the Veteran has been seen at the facility since May 2006 for chronic daily headaches.  It is noted that despite medications, the headaches continue to persist.  

On VA examination on October 29, 2009, the Veteran reported that he has had headaches virtually daily and constantly.  He reported that the pain is a hard and sharp pain behind his eyes, which is steady and nonpulsatile in nature.  It is not accompanied by nausea or vomiting.  He stated that at times, when he has a "real bad migraine," there will be some sensitivity to light, but the Veteran was unable to tell the examiner how often these "real bad" headaches occur.  The Veteran was diagnosed with chronic daily headache syndrome.  The examiner noted that there is no clear cut history of a migrainous component, and if such component is present, it is felt to represent a relatively small contribution to the daily headache problem.  

On VA examination on December 3, 2010, the Veteran complained that he has a frontal occipital headache which is sharp and dull, and he gets these on a daily basis.  He says that 2 out of every 10 days, they are severe enough that he has to lie down for several hours.  When his headaches are severe, he has some light sensitivity and will turn off the lights and lie down.  There is no nausea or vomiting with these.  He noted that he sometimes has flashing lights and spots with the headaches but no clear evidence of aura.  The Veteran was diagnosed with migraine headaches.  The examiner noted that these headaches would be somewhat disabling in terms of missing work, based on the amount of days, the percentage of days, is about 28 percent, that he feels he is unable to function because of these headaches.  

In a January 2013 statement, the Veteran stated that he has had severe headaches since March 2000, and during this time, each time he has a headache it is so severe that he has to lie down in a dark quiet room for three to five hours until they stop.  He enclosed a headache log dating from October 1, 2012 to December 27, 2012, which showed 18 instances of onset of headaches, for which the Veteran took medication.  The log indicates that each headache had a duration of several hours.    
On VA examination in January 2013, the Veteran was diagnosed with migraines.  The Veteran reported that over the years, his headache became worse every day.  He reported that his headache is aggravated by bright light, noise, and stress.  The Veteran's symptoms include constant head pain and pain on both sides of the head, sensitivity to light, sensitivity to sound, and changes in vision (such as scotoma, flashes of light, tunnel vision).  The typical duration of head pain is less than one day.  The examiner stated that the Veteran does not have characteristic prostrating attacks and does not have very frequent prostrating and prolonged attacks of migraine headache pain and non-migraine headache pain.  The examiner noted that the Veteran's headaches impact his ability to work in that he has lack of concentration when he has a severe migraine attack.  He takes his medicine and lying down in a quiet dark room with relief of headache.  

The Veteran is competent to testify as to his symptoms and observations, and as his headache complaints have been generally consistent, the Board finds that he is credible as to his reports of symptoms.  Further, T. H. is competent to testify as to her observations, and the Board finds no reason to find T. H. not credible.  

Based on the competent and credible evidence of record, the Board finds that during the entire appeal period, the Veteran's headaches are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The evidence shows that the for the entire appeal period, the Veteran has had severe headaches accompanied by light and sound sensitivity that occur at least 2 times per week, that last for several hours, and that force him to lie down for the duration of the headache.  Thus, the Board finds that the Veteran's headache attacks are very frequent and completely prostrating and prolonged.  Given the frequency and duration of the Veteran's prostrating headaches, and given the January 2013 VA examiner's note that the Veteran's headaches impact his ability to work in that he has lack of concentration during a severe migraine attack, the Board finds that the Veteran's headaches are productive of severe economic inadaptability.  

For these reasons, the Board concludes that the Veteran's migraine headaches symptoms more nearly approximate the criteria for a 50 percent disability rating for migraines under DC 8100 for the entire appeal period.  38 C.F.R. §§ 4.7, 4.124a.  Accordingly, an increased disability rating of 50 percent, but no higher, is warranted for migraines for the period prior to December 7, 2010.  The maximum rating allowed under this diagnostic code is 50 percent.   Therefore, a disability rating greater than 50 percent is not warranted for migraines for the period from December 7, 2010.  

The Board acknowledges that on VA examination in January 2013, the examiner noted that the Veteran does not have characteristic prostrating attacks and does not have very frequent prostrating and prolonged attacks of migraine headache pain and non-migraine headache pain.  This evidence tends to suggest that a compensable rating for migraines may not be warranted under DC 8100 for the period from January 2013.  However, as the Veteran has already been receiving a 50 percent rating for migraines during this period, the Board may not reduce this rating on de novo adjudication.  See Murphy v. Shinseki, 26 Vet. App. 510 (2014).  

The Veteran's migraines are currently rated under DC 8100.  Because DC 8100 contemplates the Veteran's migraine headaches diagnosis and symptoms, such as prostrating and prolonged attacks, the Board concludes that the Veteran is appropriately rated under DC 8100.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

Bilateral Knees

The Veteran's left and right knee patellofemoral chondromalacia with degenerative arthritis are each evaluated at 10 percent disabling for the entire period on appeal under 38 C.F.R. § 4.71a, DC 5003-5260.  The left and right knee laxity and instability of the anterior cruciate ligaments are each separately rated effective from October 29, 2009, and evaluated at 10 percent disabling prior to March 1, 2014, and at 0 percent disabling from March 1, 2014, under 38 C.F.R. § 4.71a, DC 5003-5257.  Right knee limited extension is separately rated effective from November 25, 2013, and evaluated at 10 percent disabling under 38 C.F.R. § 4.71a, DC 5261.  

The Board acknowledges that the Veteran has not specifically contended that the reduction of his 10 percent rating to 0 percent for bilateral knee laxity and instability of the anterior cruciate ligaments was improper.  However, based on the totality of the Veteran's statements and his written contentions that his current knee ratings do not accurately depict the severity of his condition, the Board finds that the Veteran's statements are adequate to show an argument by the Veteran that the reduction in rating was improper.  

As a preliminary matter, the Board finds that the procedural requirements under 38 C.F.R. § 3.105 were satisfied in this rating reduction.  In an October 2011 rating decision (with notice of this decision in April 2012), the RO initially granted service connection and assigned initial disability ratings of 10 percent effective from October 29, 2009, for bilateral knee laxity and instability of the anterior cruciate ligaments.  Then, in a May 2013 rating decision (with notice of this decision in May 2013), the RO issued a rating decision that proposed to reduce the 10 percent rating to 0 percent.  In the May 2013 rating decision, the RO explained that the 10 percent rating had been assigned based on evidence showing recurrent bilateral knee laxity and instability of the anterior cruciate ligaments, and that there was currently no evidence of the same.  In a May 2013 letter, the RO informed the Veteran of their proposal to reduce the 10 percent rating to 0 percent.  The RO informed the Veteran that he had 60 days to submit additional evidence and that he may request a hearing within 30 days.  This letter also notified the Veteran that this reduction would reduce his overall disability rating from 70 percent to 60 percent.  

The Veteran did not file a statement of disagreement specifically against the proposed rating reduction, the Veteran did not submit additional evidence within 60 days to show that payments for this disability should be continued at the 10 percent level, and the Veteran did not request a predetermination hearing.  Then, after the 60 day period passed, in a December 2013 rating decision (with notice of this decision in January 2014), the RO reduced the disability rating from 10 percent to 0 percent, effective on March 1, 2014.  Based on this evidence, the Board finds that the RO's actions satisfied all procedural requirements under 38 C.F.R. § 3.105 pertaining to the rating reduction for left and right knee laxity and instability of the anterior cruciate ligaments.

In evaluating any musculoskeletal disability, to include on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, pain on movement, restricted or excess movement of the joint, stiffness, swelling, incoordination, instability of station, disturbance of locomotion, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) (the Deluca factors).   

VA General Counsel has held that separate evaluations under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 2004).  VA General Counsel also has held that a claimant who has both arthritis and instability of a knee may be granted separate evaluations under DCs 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14.  However, any such separate rating must be based on additional disabling symptomatology.  That is to say that separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of the zero percent level under either DC 5260 or 5261.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Pursuant to DC 5010, traumatic arthritis is to be rated as degenerative arthritis under DC 5003.  DC 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, arthritis is rated as follows: 10 percent for x-ray evidence of involvement of two or more major joints or two or more minor joints groups; and 20 percent for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The knee is considered a major joint for rating purposes.  38 C.F.R. § 4.45.  

Under DC 5257, regarding recurrent subluxation or lateral instability of the knee, a 10 percent rating is warranted if such impairment is slight; a 20 percent rating is warranted if such impairment is moderate; and, a 30 percent maximum rating is warranted if such impairment is severe.  38 C.F.R. § 4.71a.

DC 5258 provides that cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent disability rating.  38 C.F.R. § 4.71a.

For VA purposes, normal knee flexion is to 140 degrees, and normal extension is to 0 degrees (full extension).  38 C.F.R. § 4.71, Plate II.  

Under DC 5260, regarding limitation of flexion of the leg, a zero percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and, a 30 percent maximum rating is warranted for flexion limited to 15 degrees.  Id. 

Under DC 5261, regarding limitation of extension of the leg, a zero percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and, a 50 percent maximum rating is warranted for extension limited to 45 degrees.  Id.  

During the entire appeal period, the Veteran has complained of pain in both knees.  

In a January 2002 private treatment letter, Dr. S. G. stated that on examination, the Veteran has crepitus in the patella femoral joints bilaterally.  X-rays reveal osteoarthritis of the same joints and left medial tibiofemoral joint changes.  The Veteran reported left knee pain, tightness, and stiffness, and it is noted that the right knee was awaiting brace, and the Veteran was taking Tylenol.  Range of motion was 0 degrees to 3 inches from the posterior thigh.  In a January 2002 private treatment note, exam of the knees showed range of motion 0 degrees to within 4 inches of the posterior thigh.

In a February 2002 private treatment record, Dr. S. G. noted that the Veteran complained of slight pain in both knees, and he denied any giving way.  On examination, there was moderate crepitus of the patellofemoral joints, no effusion.  Range of motion was 0 degrees and within 8 inches of the posterior thigh [greater than 90 degrees of flexion].  The medial collateral ligament and lateral collateral ligament was intact.  The Veteran was diagnosed with osteoarthritis of both knees and ACL [anterior cruciate ligament] deficient right knee.  He was referred for a right knee brace.  

On VA examination in August 2003, the Veteran reported severe pain with activity.  He complained of restricted range of motion, popping, and cracking, and pain with weather changes.  He denied instability or incoordination.  The Veteran reported weakness and fatigability.  On examination, the right knee had a 5 cm lateral knee incision that is noted as well-healed.  His range of motion was from 0-120 degrees bilaterally.  There was crepitus bilaterally.  The knees were stable to varus and valgus stress.  The x-rays showed narrowing of the patellofemoral joints bilaterally, and the Veteran was diagnosed with bilateral chondromalacia patellae.

In a March 2004 private treatment note, Dr. S. G. stated that the Veteran wears bilateral knee supports and takes medication for pain.  On examination, there was moderate crepitus in the left patellofemoral joint and minimal crepitus on the right.  Range of motion was 0 degrees to 4 inches from the posterior thigh.

In a March 2005 private orthopedic examination by Dr. E. F., the Veteran reported pain in the knees.  On physical examination, the right knee had crepitus throughout the range of motion with medial and lateral ligamentous laxity of the right knee.  The Veteran was diagnosed with bilateral degenerative joint disease of both knees with an anterior cruciate ligament deficient right knee.  

On VA examination in September 2006, the Veteran reported pain in the left knee, and he wears a brace.  The Veteran reported pain with activity, associated grinding, popping to his knees, and notes intermittent swelling.  The Veteran denied subluxation and dislocation to his knees.  Regarding the right knee, the Veteran reported pain, accompanied by grinding, popping, and giving-way sensation.  He has been using an anterior cruciate ligament brace, and pain is increased with activity.  On physical examination, the Veteran reported pain, and the Veteran was noted as being somewhat unsteady in general.  Both knees were tender.  Regarding the right knee, range of motion was 0-115 degrees with pain in the anterior aspect.  Left knee range of motion was 0-120 degrees with pain in the anterior aspect.  The examiner noted that range of motion is not additionally limited by pain, weakness, fatigue, or lack of endurance following repetitive testing.  There was crepitation bilaterally with motion.  There was no evidence of instability or effusion bilaterally.  

In an April 2008 private treatment note, Dr. S. G. noted that the Veteran is objectively unable to perform deep knee bend and had crepitus in both patellofemoral joints.   

In a June 2008 private treatment note, Dr. S. G. noted that the Veteran complained of weakness in the left knee and subjective instability of the left knee, "as if it is going to shift."  The Veteran also complained of stiffness of the left knee but no swelling, and no other complaints.  The right knee was noted as being the same as the left knee.  Range of motion of the knees was flexion to 110 degrees, and extension to 0 degrees.

In a July 2008 private treatment note, Dr. S. G. noted that the Veteran complained of occasional weakness of the left knee and stiffness of both knees.  The July 2008 private x-ray showed an impression of bilateral degenerative joint disease.  

On VA examination on October 29, 2009, the Veteran is noted as using a cane and bilateral braces.  Regarding the left knee, the Veteran had pain, residual grinding, popping sensation, and increased pain in cold weather and with activity.  The Veteran also noted a mild giving way sensation, and noted increased pain with kneeling, squatting, stair climbing.  He is noted as having no history of patellar dislocation or subluxation.  He noted residual swelling.  In regards to the right knee, the Veteran reported pain and increased pain with activity, and giving way sensation.  He has no history of patellar dislocation or subluxation.  On physical examination, the Veteran had lowered strength at the knees, related to pain bilaterally.  Gait was antalgic.  There was no abnormal varus or valgus.  Range of motion of the right knee was extension of 0 degrees with active flexion to 80 degrees with pain and crepitation.  When sitting, the Veteran was able to flex his right knee to 90 degrees.  Range of motion of the left knee was extension of 0 degrees, and flexion from 0 to 90 degrees with pain and crepitation.  There was no loss of joint function with repetitive use by pain, weakness, fatigue, lack of endurance, incoordination following repetitive testing, or flare-up.  The examiner noted mild instability of the ACL and pain with motion [bilaterally].  There was tenderness bilaterally.  There was moderate effusion bilaterally.  There was moderate patellofemoral crepitation bilaterally.  Based on the October 2009 x-ray results, the diagnoses were (a) right patellofemoral pain syndrome and patellar chondromalacia with mild degenerative arthritis, tricompartmental, with evidence of medial collateral ligament heterotopic ossification and evidence of post-surgical changes in the distal femur, with minimal laxity and instability of the anterior cruciate ligament as demonstrated by mildly positive Lachman sign; and (b) left patellofemoral pain syndrome, patellar chondromalacia with mild degenerative arthritis, tricompartmental, with bilateral patellar enthesopathy with mild anterior cruciate ligament laxity as demonstrated by Lachman sign with stability at 90 degrees.  

On VA examination in December 2010, the Veteran reported symptoms of bilateral knee pain, giving way, stiffness, weakness, decrease joint motion, and severe, weekly flare-ups that last hours.  The Veteran denied instability, dislocation or subluxation, and locking episodes.  Factors for flare-up include activity.  The Veteran reported intermittent, frequent use of braces.  The Veteran's gait was antalgic, with poor propulsion.  Bilateral knee joint findings include crepitation and tenderness.  There was no objective indication of instability, grinding, meniscus abnormality, or abnormal tendons or bursae.  Range of motion of the left knee was flexion of 0 - 120 degrees, with pain on active motion.  Extension was normal.  Right knee flexion was 0-120 degrees, with pain on active motion, and normal extension.  There was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  The Veteran was diagnosed with bilateral mild osteoarthritis.  

In a December 2012 VA emergency treatment record, the Veteran reported lateral knee swelling since August.  The Veteran reported that the pain is worse with bending and extension.  The record shows that the Veteran left without being seen by a provider, therefore no objective range of motion testing was performed.  

On VA examination in January 2013, the Veteran was diagnosed with osteoarthritis bilaterally.  The Veteran reported flareups in that he has pain, with more pain on the left than on the right, with prolonged sitting, standing and walking.  Objective findings included swelling of the left knee joints as compared to the right.  Range of motion of the right knee was flexion to 140 or greater, with objective evidence of painful motion at 120 degrees.  Left knee flexion was 140 degrees or greater, with objective evidence of painful motion at 110 degrees.  There was no limitation of extension bilaterally.  There was no additional range of motion limitation on repetitive use testing.  The Veteran had functional impairment of the knee due to bilateral weakened movement and bilateral pain on movement.  The Veteran had tenderness of the bilateral knee.  There is no evidence of recurrent patellar subluxation or dislocation or meniscal conditions.  It is noted that the Veteran does not use assistive devices.  

On VA examination on November 25, 2013, and the Veteran was diagnosed with bilateral knee patellofemoral chondromalacia with degenerative arthritis.  The Veteran reported chronic knee pain, and walks with a cane held in the right hand to support the left knee.  On examination, both knees had large effusion, but no ligamentous instability.  The Veteran denied flare-ups that impact the function of the knee.  The right knee range of motion was flexion limited to 105 degrees, with pain at 105 degrees. Right knee extension was limited to 10 degrees, with pain at 10 degrees.   Left knee range of motion was flexion limited to 115 degrees.  Left knee extension was not limited.  There was no additional limitation of range of motion following repetitive-use testing.  The Veteran had functional impairment of the knee due to factors as bilateral limitation of movement, weakened movement, excess fatigability, pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing and weightbearing.  There was bilateral knee tenderness.  There was no patellar subluxation or dislocation.  The examiner noted that the Veteran now has or has had a meniscal tear of the left knee.  It is noted that the Veteran constantly uses a cane.

The Board acknowledges that the Veteran's attorney argues that the January 2013 VA examination is inadequate as the examiner did not address the extent of functional loss in terms of range of motion due to the reported flare-ups.  See February 2014 Attorney statement.  The Veteran's attorney also argues that the January 2013 VA examination did not provide an opinion as to the functional loss present with flare-ups.  See e.g., June 2014 Attorney statement.  However, the December 2010 VA examination stated that activity is a factor for a flare-up, and the January 2013 examiner indicated that the Veteran's flareups cause pain, with more pain on the left than on the right, with prolonged sitting, standing and walking.  Therefore, there is additional functional loss due to pain during flare-ups.  As discussed below, even when accounting for additional loss of range of motion due to pain, there is no lay or medical evidence to indicate that the Veteran's knees meet or nearly approximated limitation of flexion of 60 degrees or worse or limitation of extension of 5 degrees or worse at any time during the appeal period.  Thus, the January 2013 VA examination is not rendered inadequate. 

The Veteran's attorney also argues that the November 2013 examination is inadequate because though the examiner indicated no flare-ups, the "examiner did not explain what had changed in the intervening months that made the [previously reported] flare-ups go away."  See e.g., June 2014 Attorney statement.  The Board acknowledges that VA is required to afford the Veteran VA examinations to adequately show the severity of his disability for rating purposes, to  include evaluations when the claimed disability worsens.  38 C.F.R. §§ 4.1, 4.2.  However, provision of a medical reason and etiological opinion for why symptoms have improved is not required for rating purposes.  Therefore, the November 2013 examination is not rendered inadequate.  

The Board finds that the range of motion findings by Dr. S. G. that are in terms of inches from the posterior thigh are of no probative value, as Dr. S. G. did not provide these ranges of motion in terms of degrees.  Further, S. G.'s findings of a ranges of motion that are in terms of inches from the posterior thigh are not clear regarding from which parts of the posterior thigh and lower leg the measurements were taken.   

The Board notes that because there is no lay or medical evidence of ankylosis of the knees during the entire appeal period, DC 5256 (pertaining to ankylosis of the ankle) is not for application.  38 C.F.R. § 4.71a. 

The Board has considered the criteria under DC 5258.  The Board acknowledges that during the entire appeal period, the Veteran has had frequent episodes of effusion into the bilateral knee joints.  The Board also acknowledges that on VA examination in November 2013, the examiner noted meniscal tear of the left knee.  However, because there is no medical evidence of dislocated cartilage or lay evidence of frequent episodes of "locking," an increased disability rating of 20 percent is not warranted for either knee under DC 5258.  38 C.F.R. § 4.71a.

The Board has also considered the potential applicability of scar ratings pursuant to 38 C.F.R. § 4.118, however, there is no evidence of any scarring of the knee that is at least six inches (39 cm), unstable or painful.  See 38 C.F.R. § 4.118, DC 7800-7804; August 2003 VA examination (showing right knee scar as well-healed).  In addition, the Veteran has not asserted that the scar is symptomatic.  Accordingly, the diagnostic codes pertaining to compensable ratings for scarring are not applicable.  

Because the Veteran has had findings of bilateral knee arthritis shown by x-ray findings and limitation of motion of the bilateral knees during the entire appeal period, the Board has considered DC 5003 and 5010, which provide that limitation of motion of the knees are to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the joints involved.  38 C.F.R. § 4.71a.

Regarding the left knee disability, the objective evidence shows that the Veteran's left knee flexion is at most limited to 90 degrees when considering the Deluca factors, to include pain, swelling, weakness, stiffness, fatigability, and instability of station.  However, as above, even when considering the Deluca factors, these findings do not meet or approximate flexion limited to 60 degrees or less.  For this reason, a compensable disability rating for the left knee disability is not warranted under DC 5260.  See 38 C.F.R. § 4.71a.  Further, there is no objective evidence of limitation of extension of the left knee; it is normal throughout the appeal period.  Thus, a compensable disability rating for the left knee disability is not warranted under DC 5261.  Id.  Because the left knee has arthritis shown by x-ray findings and limitation of motion that is noncompensable, the Board finds that the left knee patellofemoral chondromalacia with degenerative arthritis is appropriately rated as 10 percent disabling under DC 5003 for the entire appeal period.  Id.  

Regarding the right knee disability, the objective evidence shows that the Veteran's right knee flexion is at most limited to 80 degrees when considering the Deluca factors, to include pain, swelling, weakness, stiffness, fatigability, and instability of station.  However, as above, even when considering the Deluca factors, these findings do not meet or approximate flexion limited to 60 degrees or less.  For this reason, a compensable disability rating for the right knee disability is not warranted under DC 5260.  See 38 C.F.R. § 4.71a.  Because the right knee has arthritis shown by x-ray findings and limitation of flexion that is noncompensable, the Board finds that the right knee patellofemoral chondromalacia with degenerative arthritis is appropriately rated as 10 percent disabling under DC 5003 for the entire appeal period.  Id.  

In addition, from November 25, 2013, the objective evidence shows that the Veteran's right knee extension is at most limited to 10 degrees when considering the Deluca factors, to include pain, swelling, weakness, stiffness, fatigability, and instability of station.  However, as above, even when considering the Deluca factors, these findings do not meet or approximate extension limited to 15 degrees or more.  For these reasons, the Board finds that the right knee disability is appropriately separately rated for limitation of extension as 10 percent disabling under DC 5261 from November 25, 2013.  38 C.F.R. § 4.71a; see generally VAOPGCPREC 23-97.      
  
The Board has considered the rating criteria under DC 5257, which provides ratings for recurrent subluxation or lateral instability of the knee.  There is no evidence to support a finding of recurrent subluxation.  The RO assigned a 10 percent rating for bilateral knee laxity and instability of the anterior cruciate ligaments effective from October 29, 2009, and then reduced such disability rating to 0 percent effective from March 1, 2014.  

The Board acknowledges that there is lay evidence of subjective instability of the left knee, "as if it is going to shift," in a June 2008 private treatment note by Dr. S. G.  However, there is no medical evidence, to include on the July 2008 private x-ray, to support a finding of lateral instability of the left knee prior to October 29, 2009.  See e.g., September 2006 VA examination (finding no objective evidence of instability of either knee).  Because objective evidence of recurrent subluxation and lateral instability of the left knee are not shown prior to October 29, 2009, a separate rating under DC 5257 is not warranted prior to October 29, 2009, for the left knee.  38 C.F.R. § 4.71a; see generally VAOPGCPREC 23-97.      
  
On the other hand, on VA examination in October 29, 2009, the examiner found and diagnosed the Veteran with bilateral mild laxity and instability of the anterior cruciate ligaments.  The examiner also noted that the right knee laxity and instability was "minimal."  There is no lay or medical evidence to suggest that such laxity and instability of the knees was worse than "mild" or "minimal."  

The Board also notes that the medical evidence shows right knee ligamentous laxity prior to October 29, 2009.   There are medical findings of ACL deficient right knee prior to October 29, 2009.  See February 2002 private treatment record; March 2005 private orthopedic examination.  On March 2005 private orthopedic examination, Dr. E. F. found right knee medial and lateral ligamentous laxity of the right knee, which was diagnosed as anterior cruciate ligament deficient right knee.  

Based on this evidence, the Board finds that the Veteran has laxity and instability of the right knee during the entire appeal period and laxity and instability of the left knee from October 29, 2009, and that such laxity and instability of each knee is not shown to be worse than slight.  Accordingly, the separate rating of 10 percent under DC 5257 for left knee laxity and instability was appropriately assigned effective October 29, 2009.  38 C.F.R. § 4.71a; see generally VAOPGCPREC 23-97.  On the other hand, the criteria for a separate disability rating of 10 percent, but no higher, for the right knee laxity under DC 5257 have been met prior to October 29, 2009; and, the separate rating of 10 percent under DC 5257 for the right knee laxity and instability was appropriately assigned effective October 29, 2009.  Id.    

The RO then reduced the ratings for the left and right knee laxity and instability each from 10 percent to 0 percent, effective from March 1, 2014. 

Without regard to whether a rating has been in effect for five years or more, a rating reduction is warranted only where the evidence contains thorough medical examinations demonstrating an actual improvement in disability.  See 38 C.F.R. § 4.13.  The provisions of 38 C.F.R. §§ 4.2 and 4.10 require that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work." Brown v. Brown, 5 Vet. App. 413, 420 (1993).

Here, at the time of the rating decision that reduced the disability rating for bilateral knee laxity and instability from 10 percent to 0 percent, such disability rating had been in effect for less than 5 years.  Thus, the disability in question had not become stabilized and was likely to improve, and the RO found that reexaminations disclosing improvement warranted a rating reduction.  See 38 C.F.R. § 3.344(c).  On review, the Board finds that the evidence of record shows that such reduction in disability rating was warranted.  First, on VA examination in December 2010, though the Veteran reported intermittent and frequent use of bilateral knee braces, the examiner found no objective indication of knee instability, and the Veteran denied subjective instability.  Further, on VA examination in January 2013, the Veteran is noted as not using any assistive devices.  Then, on VA examination in November 2013 VA examination, the VA examiner found no objective evidence of ligamentous instability.  Also, on VA examination in November 2013, the Veteran is noted as not using any braces, though he does use a cane constantly held in the right hand to support the left knee.  Thus, though the evidence shows instability of station, there is no competent medical evidence of instability of either knee after October 29, 2009.  

Based on this evidence, the Board finds that the preponderance of the evidence is against a finding that the rating reductions from 10 percent to 0 percent from March 1, 2014, for left and right knee laxity and instability of the anterior cruciate ligaments, were improper.  Further, given the evidence showing that the Veteran discontinued his use of knee braces by January 2013 and denied flare-ups by November 2013, the Board finds that the overall disability picture reflected an improvement in the Veteran's left and right knee laxity and instability, and an improvement in the veteran's ability to function under the ordinary conditions of life.  As such, the Board concludes that the rating reductions from 10 percent to 0 percent for left and right knee laxity and instability of the anterior cruciate ligaments, effective March 1, 2014, were proper.  See 38 C.F.R. § 3.344(c) ; Brown, 5 Vet. App. at 420-21.  The Board notes that though the above-mentioned objective evidence tends to suggest that a reduction in ratings for bilateral knee laxity and instability of the anterior cruciate ligaments may have been warranted effective prior to March 1, 2014, the Board does not have jurisdiction to decide the effective date of the reduction on de novo review.  See generally Murphy v. Shinseki, 26 Vet. App. 510 (2014).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Veteran's bilateral knee disability is currently rated under DC 5003-5260, and each knee has a separate rating under DC 5003-5257.  The right knee disability is also separately rated under DC 5261.   Because these diagnostic codes contemplate the Veteran's knee symptoms and diagnoses for which service connection was granted, the Board concludes that the Veteran's knees are appropriately rated under these diagnostic codes.  See e.g., September 2011 Board decision and October 2011 rating decision (granting service connection for bilateral knee disabilities).  

Extraschedular Rating
 
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected migraine headaches, left knee disability, and right knee disability.  The Veteran's migraine headaches are manifested by migraine with very frequently completely prostrating and prolonged attacks of head pain, light and sound sensitivity, productive of severe economic inadaptability.  The Veteran's left knee disability is manifested by pain, limited range of motion, stiffness, grinding, swelling, popping, weakness, fatigability, instability of station, arthritis shown by x-ray findings, and laxity and instability of the anterior cruciate ligaments.  The Veteran's right knee disability is manifested by pain, limited range of motion, stiffness, grinding, swelling, popping, weakness, fatigability, instability of station, arthritis shown by x-ray findings, and laxity and instability of the anterior cruciate ligaments.  Further, the rating criteria include consideration for Veteran's actual degree of functional impairment imposed by the Deluca factors.  Further, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected condition.  The Veteran is currently evaluated for migraine headaches, rated as 50 percent disabling; left and right knee patellofemoral chondromalacia with degenerative arthritis, each rated as 10 percent disabling; right and left knee laxity and instability of the anterior cruciate ligaments, each rated as 10 percent disabling prior to March 1, 2014, and as 0 percent disabling from March 1, 2014; and, right knee limited extension, rated as 10 percent disabling.  Additionally, the issue of service connection for a psychiatric disorder is currently on appeal and is addressed in a separate Board decision.  However, the Veteran has at no time during the period under consideration indicated that he believes that the schedular criteria for these disabilities do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected migraine headaches, left knee disability, and right knee disability results in further disability when looked at in combination with his other service-connected disabilities.  


ORDER

Prior to December 7, 2010, entitlement to an increased disability rating of 50 percent, but no higher, for migraines, is granted, subject to the law and regulations governing the payment of monetary benefits.  

From December 7, 2010, entitlement to a disability rating greater than 50 percent for migraines is denied.  

During the entire appeal period, entitlement to an initial disability rating greater than 10 percent for left knee patellofemoral chondromalacia with degenerative arthritis is denied.

During the entire appeal period, entitlement to an initial disability rating greater than 10 percent for right knee patellofemoral chondromalacia with degenerative arthritis is denied.

Entitlement to a separate disability rating greater than 10 percent for right knee limited extension is denied.  

Entitlement to a disability rating greater than 10 percent for left knee laxity and instability of the anterior cruciate ligaments is denied; and, the reduction of the rating for this disability from 10 percent to 0 percent effective from March 1, 2014, was proper.  

Prior to October 29, 2009, entitlement to a separate disability rating of 10 percent, but no higher, for right knee laxity and instability of the anterior cruciate ligaments, is granted, subject to the law and regulations governing the payment of monetary benefits.  

From October 29, 2009, entitlement to a disability rating greater than 10 percent for right knee laxity and instability of the anterior cruciate ligaments is denied; and the reduction of the rating for this disability from 10 percent to 0 percent effective from March 1, 2014, was proper.  


REMAND

Given the medical evidence and the Veteran's own arguments that tend to indicate that the Veteran is unable to secure or follow a substantially gainful occupation due in part to his nonservice-connected psychiatric disorder, it is unclear whether the Veteran is unable to perform the physical and mental tasks required in a work-like setting solely due to his service-connected disabilities.  See e.g., December 2010 VA examination; August 2012 claim for TDIU.

In other words, the issue of entitlement to a TDIU is intertwined with the issue of entitlement to service connection for an acquired psychiatric disorder, which has been addressed in separate Board decision.  Thus, the matter of entitlement to a TDIU is remanded pending adjudication of the issue of service connection for an acquired psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1. After adjudication of the issue of service connection for a psychiatric disorder, which is addressed in a separate Board decision and which is intertwined with the matter of entitlement to a TDIU, complete any development deemed necessary to adjudicate the matter of a TDIU.

If necessary, schedule the Veteran for VA general examination regarding TDIU to assess the impact of the Veteran's service-connected disabilities on his ability to perform physical and mental tasks in a work-like setting.  

2. Afterwards, adjudicate the matter of a TDIU and furnish the Veteran and his attorney a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claims are returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


